Title: From George Washington to Alexander Addison, 8 July 1796
From: Washington, George
To: Addison, Alexander


        
          Sir,
          Mount Vernon 8th July 1796
        
        Your favor of the 4th Instant came to my hands by the last Post.
        When I inform you that Mr Ross (who on my behalf, disposed of the Land I held on Millers run, to Mr Ritchie) is authorised to do all that is necessary on my part, towards carrying the bargain into complete effect; it almost supercedes the necessity of giving answers, in detail, to the queries you have propounded. I shall however, inform you—
        That three thousand dollars has been received, by me, on that account.
        That I executed a deed, conveying the Estate in fee Simple, with a relinquishment of Dower, to Mr Ritchie; and left it in trust with Mr Ross, to be delivered when the requisites on the part of Mr Ritchie were complied with.
        That if Mr Ritchie should be disposed to pay a greater sum—not less than a third more than the Instalment becoming due—it shall be received, provided notice thereof is given on, or before the first day of April in each year. and
        That, a decisive answer has already been given (through Mr Ross) of my expectation of Interest from the first of January.
        With respect to the Rents of the Land on Millers run, not knowing when, by agreement, they become due; and in truth, being very little acquainted with the circumstances attending them, it would be imprudent in me to say any thing, definitively, concerning them: whatever, therefore, Mr Ross may do in this regard, I will abide by; as I seek justice only, on liberal principles.
        The money due on account of interest, to the first of June, may be deposited with the Secretary of the Treasury—Mr Wolcott—&, as it was in Philadelphia soon after that period, I require no interest thereon subsequent thereto. I believe it would be best also, at this time, not to receive money on any other account; lest it should militate with arrangements under a power given to Mr Ross. I have no doubt but that a judgment Bond executed by Mr Ritchie and yourself will be perfectly satisfactory; but every thing of this sort is already in the hands of Mr Ross to arrange.
        The Survey has been returned to me—and the quantity I

believe (not having it at hand) is, as you say, 2955 Acres. I am—Sir Your most Obedt Hble Servt
        
          G.W.
        
      